[Cite as Bowens v. Bowens, 2022-Ohio-1383.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Deborah M. Bowens,                               :

                Plaintiff-Appellee,              :

v.                                               :
                                                                      No. 21AP-339
Bruce E. Bowens, Jr.,                            :                 (C.P.C. No. 15DR-3993)

                Defendant/Third-Party            :               (REGULAR CALENDAR)
                Plaintiff-Appellee,
                                                 :
[Lynn Allen,
                                                 :
                Third-Party
                Defendant-Appellant].            :



                                         D E C I S I O N

                                    Rendered on April 26, 2022


                On brief: Ric Daniell, for appellant Lynn Allen.


                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

KLATT, J.

        {¶ 1} Third-party defendant-appellant, Lynn Allen, appeals a judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, finding in favor
of third-party plaintiff-appellee, Bruce E. Bowens, Jr., on his claim for unjust enrichment
and imposing a constructive trust. For the following reasons, we reverse that judgment and
remand this matter to the trial court.
        {¶ 2} This matter arose from the divorce of Bruce and Deborah M. Bowens, Allen's
daughter. Bruce and Deborah married in 1997. In May 2014, Deborah signed an agreement
No. 21AP-339                                                                              2

with Wendy Rinehart to lease the residence at 5035 Chipman Drive. The lease provided
that, in addition to monthly rent payments, Deborah would make a $10,000 deposit and
purchase the Chipman Drive property by March 1, 2015 for a total purchase price of
$55,000. If Deborah did not purchase the property by March 1, 2015, then Rinehart would
not return the deposit and Deborah would become a month-to-month tenant.
       {¶ 3} Deborah and Bruce paid Rinehart the $10,000 deposit from Bruce's Social
Security disability benefits. Bruce and Deborah then moved into the Chipman Drive
property and made various repairs and improvements to the house.
       {¶ 4} In the spring of 2015, the Bowens asked Allen to buy the Chipman Drive
property because they could not obtain financing to buy it. Allen agreed to do so. Rinehart
deducted the $10,000 deposit from the $55,000 sales price, even though Allen purchased
the property instead of his daughter and the sale occurred after March 1, 2015. Deborah
gave Allen money to pay the closing costs. After purchasing the property, Allen paid for the
replacement of the furnace and air conditioning unit.
       {¶ 5} In October 2015, Deborah and Bruce separated, and Bruce moved out of the
Chipman Drive property. Deborah then filed for divorce. Bruce answered Deborah's
complaint, and he filed a third-party complaint against Allen for unjust enrichment. In his
third-party complaint, Bruce contended that the court should impose a constructive trust
on the Chipman Drive property to protect his interest in it because it would be unjust and
inequitable for Allen to retain the property without compensating Bruce for his financial
contributions to the property.
       {¶ 6} After a trial, the trial court issued a judgment dated December 31, 2018
entering judgment in Bruce's favor on his unjust enrichment claim. The trial court imposed
a constructive trust on the property to prevent Allen from being unjustly enriched by
Bruce's down payment and repairs to the house. Allen appealed the December 31, 2018
judgment to this court.
       {¶ 7} In a decision issued September 26, 2019, we first concluded that the trial
court erred in finding that Bruce conferred any pre-purchase benefits on Allen. Bowens v.
Bowens, 10th Dist. No. 19AP-45, 2019-Ohio-3910, ¶ 37. We pointed out that based on the
evidence provided at trial, the contract automatically became a month-to-month tenancy
and the Bowens forfeited the $10,ooo deposit when they were unable to exercise their
No. 21AP-339                                                                                3

option to purchase the property by March 1, 2015. Thus, when Allen purchased the
property, Rinehart—not Bruce—had the legal right to the $10,000 deposit and the
improved property. Consequently:
              it was Rinehart rather than Bruce that conferred a benefit to
              [Allen] in selling him the property for $55,000 less the $10,000
              deposit when she was not legally obligated to do so. In such
              circumstances, where someone other than the person seeking
              the constructive trust conferred a benefit on the third party,
              imposition of a constructive trust due to unjust enrichment is
              unwarranted.

Id. Because Rinehart—not Bruce—gave Allen the pre-purchase benefits at issue, the trial
court erred in relying on Bruce's contributions prior to Allen purchasing the property to
find unjust enrichment to support the imposition of a constructive trust.
       {¶ 8} Second, we concluded that competent, credible evidence did not show
circumstances under which it would be unjust for Allen to retain any post-purchase benefit
allegedly provided by Bruce in this case. Id. at ¶ 38. Allen purchased the Chipman Drive
property at the Bowens' request and without any wrongful conduct or intentions. Although
the parties discussed the Bowens purchasing the property sometime in the future, no terms
were ever discussed. Moreover, Allen did not apply the payments he received from the
Bowens for living in the house as a reduction in the future purchase price of the property.
Allen paid for the only post-purchase improvement, the replacement of the furnace and air
conditioning unit. Finally, Allen obligated himself on a $41,250 bank loan to purchase the
property.
       {¶ 9} In sum, we held that, "[o]verall, the trial court's finding that [Allen] has been
unjustly enriched by Bruce, and the imposition of the construct[ive] trust as a remedy, is
not supported by competent, credible evidence and was against the manifest weight of the
evidence in this case." Id. at ¶ 39. We therefore reversed the trial court's judgment, and we
remanded the case to the trial court "to proceed consistent with this decision and to
consider the effect, if any, this decision has on the divorce decree." Id. at ¶ 41.
       {¶ 10} On June 30, 2021, the trial court entered a judgment on remand, which stated
that "[t]he issue remanded was the Court's order on behalf of Defendant Bruce Bow[ens]
to order a constructive trust on the property located at 5035 Chipman Drive, Columbus,
Ohio 43232." (June 30, 2021 Decision & Entry on Remand at 1.) The trial court then
No. 21AP-339                                                                                4

reiterated the factual findings and legal conclusions contained in its December 31, 2018
judgment, and the trial court once again entered judgment on the unjust enrichment claim
in Bruce's favor and imposed a constructive trust.
          {¶ 11} Allen now appeals the June 30, 2021 judgment, and he assigns the following
errors:
                1. The trial court erred, abused its discretion, and ruled against
                the manifest weight of the evidence in its decision on remand
                dated June 30, 2021 when it sustained the "Defendant's Motion
                for creation of a constructive trust."

                2. The trial court erred, abused its discretion, and ruled against
                the manifest weight of the evidence in its remand decision of
                June 30, 2021 when it found that the doctrine of unjust
                enrichment should be employed to determine if Defendant
                and/or Plaintiff were entitled to be compensated for the benefit
                conferred upon Allen.

                3. The Court erred, abused its discretion, and ruled against the
                manifest weight of the evidence in its remand decision of
                June [3]0, 2021 when it determined that the actions of Bruce
                Bowens created a de facto contractual relationship with Ms.
                Rinehart and that Bruce Bowens was a party to the lease to
                purchase contract.

                4. The trial court erred by not issuing a ruling consistent with
                this Court's decision.

          {¶ 12} We will begin our review with Allen's fourth assignment of error, wherein he
argues that the trial court erred by reaching a result contradictory to this court's
September 26, 2019 decision. We agree.
          {¶ 13} When an appellate court remands a case for a limited purpose, the trial court
must accept all issues previously adjudicated as finally settled. Cugini & Capoccia Builders,
Inc. v. Ciminello's, Inc., 10th Dist. No. 06AP-210, 2006-Ohio-5787, ¶ 32. Furthermore,
pursuant to an order of limited remand, the trial court has jurisdiction solely to carry out
the mandate of the appellate court. Id.; Scott v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 14AP-98, 2014-Ohio-2796, ¶ 12. The trial court " 'may not consider the remanded case
for any other purpose, may not give any other or further relief, may not review for apparent
error, and may not otherwise intermeddle with it except to settle so much as has been
remanded.' " State v. Maxwell, 10th Dist. No. 02AP-1271, 2004-Ohio-5660, ¶ 13, quoting
No. 21AP-339                                                                                 5

State ex rel. Natl. Elec. Contrs. Assn. v. Ohio Bur. of Emp. Servs., 10th Dist. No. 97APD07-
895 (Sept. 16, 1999); accord Scott at ¶ 12 ("A trial court is without authority to extend or
vary the mandate given by the appellate court."); Havens v. Havens, 10th Dist. No. 12AP-
1051, 2013-Ohio-3166, ¶ 15 ("A trial court must follow the mandate of the appellate court
and, in the case of a limited remand, the trial court may not try any other issue other than
that set forth in the mandate.").
       {¶ 14} Here, the trial court ignored our mandate "to proceed consistent with this
decision and to consider the effect, if any, this decision has on the divorce decree." Bowens,
10th Dist. No. 19AP-45, 2019-Ohio-3910, at ¶ 41. Instead, the trial court reentered the same
judgment it had previously entered, contradicting our ruling that had reversed that
judgment. Thus, the trial court erred both by failing to comply with our mandate and
redetermining issues settled in the appeal.        Accordingly, we sustain Allen's fourth
assignment of error.
       {¶ 15} Given our ruling on Allen's fourth assignment of error, we must reverse the
trial court's decision. Consequently, we find Allen's first through third assignments of error
moot, and we will not rule upon them.
       {¶ 16} For the foregoing reasons, we sustain Allen's fourth assignment of error,
which renders the first through third assignments of error moot. We reverse the judgment
of the Franklin County Court of Common Pleas, Division of Domestic Relations, and we
remand this cause to that court to proceed consistent with the September 26, 2019 decision
and this decision, and to consider the effect, if any, this court's September 26, 2019 decision
has upon the divorce decree.
                                    Judgment reversed; cause remanded with instructions.

                        BEATTY BLUNT and NELSON, JJ., concur.

              NELSON, J., retired, of the Tenth Appellate District, assigned
              to active duty under authority of Ohio Constitution, Article IV,
              Section 6(C).